Citation Nr: 1235442	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono & Amie Dobbyn, Agents


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970, from August to November 1982, and from April 2003 to April 2006.  He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's claim.

In February 2012, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a July 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
Additionally, in July 2007 the Veteran submitted a notice of disagreement pertaining to a denial of VA Vocational Rehabilitation and Employment benefits.  There is no decision denying such benefits in the claims file available to the Board and it is otherwise unclear as to whether a statement of the case has been issued or whether the issue has otherwise been resolved.  Thus, this issue is also referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's current bilateral shoulder disability is the result of an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim of service connection for a bilateral shoulder disability, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, private treatment records include various bilateral shoulder diagnoses.  For example, a July 2012 examination report from Michael D. Mozzetti, M.D., FACEP, includes diagnoses of bilateral shoulder osteoarthritis, rotator cuff sprain and strain, and supraspinatus sprain and strain.  Thus, current bilateral shoulder disabilities have been demonstrated.

Service treatment records include a January 2005 report of treatment for a 2 to 3 month history of bilateral shoulder pain when holding the arms up in a flexing manner.  Such pain was aggravated by exercise.  Objective examination revealed pain with internal and external rotation of the shoulders and crepitus with ranges of shoulder motion.  An x-ray report reflected that the shoulders were normal, but a medical professional concluded that there was X-ray evidence of minimal degenerative joint disease.  A diagnosis of early osteoarthritis was provided.  

Further, in January 2006 the Veteran was placed on a physical profile due to shoulder pain.  He reported on a post deployment health assessment form dated in January 2006 that he had experienced bilateral shoulder pain during the period from April 2003 to February 2006.

With respect to the etiology of the Veteran's current bilateral shoulder disability, the only medical opinions of record reflect that it is related to service.  In an October 2008 letter, Barry S. Saperia, M.D., opined that based on a reasonable degree of medical certainty, it was likely ("over 50 percent likelihood") that the Veteran's bilateral shoulder disability, diagnosed as bilateral impingement syndrome and acromioclavicular joint arthritis, was caused by the physical demands associated with his work as an Army Reservist and while on active duty, combined with the physical training exercises which were necessary (specifically, pushups).

In a July 2012 letter, Dr. Mozzetti concurred with Dr. Saperia's findings and that he felt strongly that the Veteran's shoulder injuries were service-related.

While Dr. Saperia and Dr. Mozzetti did not provide any specific rationales for their October 2008 and July 2012 opinions, they nonetheless concluded that, based upon examinations of the Veteran and reviews of his reported history, his current bilateral shoulder disability was related to service.  There are no medical opinions contrary to that of the October 2008 and July 2012 opinions.

In light of the above opinions, the evidence of bilateral shoulder problems in service, and resolving reasonable doubt in the Veteran's favor, the Board concludes that his current bilateral shoulder disability, however diagnosed, is related to service.  Accordingly, service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a bilateral shoulder disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


